Citation Nr: 0304294	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  95-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran has unverified service in the United States Naval 
Reserve during World War II and verified service from January 
27, 1944 to February 4, 1944 under honorable conditions.  The 
appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in June 1995, in which 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), denied the appellant's 
claim for entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151.  

The Board remanded this matter in July 1997.  The requested 
development has been accomplished the matter has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran died in November 1991 as the result of 
septicemia due to decubitus ulcers and malnutrition with 
anemia.  

2.  At the time of his death, the veteran was not receiving 
VA compensation benefits for any service-connected 
disabilities.  

3.  The veteran's death did not result from VA 
hospitalization during the period from October 11, 1991 
through November 19, 1991.  




CONCLUSION OF LAW

The criteria for a grant of DIC under the provisions of 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
1310, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.312, 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The May 2001 RO letter informed the appellant and her 
representative of information and evidence needed to 
substantiate and complete the claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The appellant has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  In September 2000 the VA obtained a 
medical opinion regarding the cause of the veteran's death.  
See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to notify 
and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The appellant contends that the veteran's death was due to 
the VA's inadequate medical treatment.  She maintains that 
the veteran's malnutrition with anemia which ultimately 
proved fatal was due to the VA's starving her husband to 
death and that DIC is, therefore, warranted under 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  

Where it is determined that additional disability or death 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability or death.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358(a).  

A qualifying additional disability or death is one which is 
not the result of the veteran's willful misconduct and- -1) 
the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
under any law administered by the VA, either by a VA employee 
or in a VA facility, and the proximate cause of the 
disability or death was-(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  The physical condition prior to the 
disease or injury will be condition, which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b).  

In determining whether the claimed additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2)  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; (3)  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases,  the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c).  

Although the appellant maintains, in effect, that the VA was 
negligent or otherwise at fault in the causing the veteran's 
malnutrition with anemia and that such negligence led to 
septicemia, which proved fatal, there is, a competent medical 
opinion, which states otherwise.  After review of the 
veteran's medical records a VA physician, in September 2000, 
wrote that there were no significant problems in the care of 
the veteran as provided by the physicians at the VA Medical 
Center in Alexandria, Louisiana.  The VA physician indicated 
that the veteran was admitted there with dementia, 
progressive deterioration and physical functioning and an 
episode of dehydration that occasioned this admission.  
However, the veteran's clinical condition was noted to be 
deteriorating for months to years prior to his 
hospitalization and the cause for this deterioration was not 
a reversible medical problem.  The VA physician opined that 
therefore, the care provided by the Alexandria, Louisiana VA 
Medical Center could not be held responsible for this 
decline.  The veteran's decline and ultimate death were due 
to problems of dementia, progressive inanition and 
progressive failure of all body systems associated with 
aging.  

Thus, it cannot be said that the veteran's malnutrition with 
anemia was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA.  The only evidence to the contrary 
comes from the appellant.  While she is undoubtedly sincere 
in her beliefs, it must be emphasized that as a layperson, 
she is not qualified to render opinions, which require 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 is denied.  


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

